Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 1 of 11




                   EXHIBIT A
      Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 2 of 11



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 ) Case No. 1:19-cv-02232-TJK
                                    )
DEUTSCHE TELEKOM AG, et al.,        )
                                    )
      Defendants.                   )
____________________________________)

    BRIEF OF INCOMPAS AS AMICUS CURIAE IN SUPPORT OF DEFENDANTS

                                            Pantelis Michalopoulos
                                            D.C. Bar. No. 453179
                                            STEPTOE & JOHNSON LLP
                                            1330 Connecticut Avenue NW
                                            Washington, D.C. 20036
                                            (202) 429-3000
                                            pmichalopoulos@steptoe.com
                                            Counsel for INCOMPAS




 January 24, 2019
        Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 3 of 11



                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Local Rule 7(o)(5) of this Court and Rules 26.1 and 29(a)(4)(A) of the

Federal Rules of Appellate Procedure, amicus curiae INCOMPAS is a not-for-profit corporation

and has not issued shares or debt securities to the public. INCOMPAS does not have any parent

companies, subsidiaries, or affiliates that have issued shares or debt securities to the public.



                                                   /s/ Pantelis Michalopoulos
                                                   Pantelis Michalopoulos
                                                   STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue NW
                                                   Washington, D.C. 20036
                                                   pmichalopoulos@steptoe.com
                                                   (202) 429-3000




                                                  ii
           Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 4 of 11



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iv
IDENTITY AND INTEREST OF AMICUS CURIAE .................................................................. 1
INTRODUCTION .......................................................................................................................... 2
ARGUMENT .................................................................................................................................. 3
    A.      Background ....................................................................................................................... 3
    B.      Benefits to Small Wireless Providers ............................................................................... 4
CONCLUSION ............................................................................................................................... 6




                                                                     iii
          Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 5 of 11



                                            TABLE OF AUTHORITIES

                                                                                                                      Page(s)

Administrative Decisions

Applications of T-Mobile US, Inc., and Sprint Corp., for Consent to Transfer
   Control of Licenses and Authorizations,
   Memorandum Opinion and Order, Declaratory Ruling, Order Proposing
   Modification, 34 FCC Rcd. 10578 (2019) .....................................................................2, 3, 4, 5

Other Authorities

DOJ Response to Public Comments, ECF 42 ..............................................................................3, 4

Proposed Final Judgment, ECF 2-2 .........................................................................................3, 5, 6

US Mobile, What Is eSIM?, https://www.usmobile.com/blog/esim ................................................5




                                                               iv
        Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 6 of 11




                    IDENTITY AND INTEREST OF AMICUS CURIAE

       INCOMPAS is the leading industry association representing competitive

telecommunications carriers, including fixed and mobile voice and broadband carriers,

throughout the United States. 1 Composed of more than 70 members, INCOMPAS advocates for

laws and policies that promote competition, innovation and economic development. Many

INCOMPAS members are small providers, serving low-income and senior consumers in rural

areas. INCOMPAS works to ensure that competitive communications and technology providers

can continue to develop and deliver better service and greater innovation to consumers and

businesses. INCOMPAS counts Defendant DISH Network as one of its members.

       INCOMPAS writes in support of the proposed merger, conditioned on entry of DISH

Network as the nation’s fourth consumer wireless carrier. In its proposed brief, INCOMPAS

offers a perspective not covered by any other party—specifically, why the proposed merger,

conditioned on the Department of Justice settlement, is in the interest of small

telecommunications carriers throughout the United States.




1
  Under Local Rule 7(o)(5) of this Court and Federal Rules of Appellate Procedure Rule
29(a)(4)(E), amicus curiae INCOMPAS states that (i) undersigned counsel authored this brief
(INCOMPAS’s longstanding counsel, Steptoe & Johnson LLP, also serves as DISH’s counsel);
(ii) no party or party’s counsel contributed any money that was intended to fund preparing or
submitting this brief; and (iii) no other person other than INCOMPAS and its members
contributed money that was intended to fund preparing or submitting this brief.
        Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 7 of 11



                                        INTRODUCTION

       While INCOMPAS opposed the merger as originally structured, it announced its support

for the merger as conditioned when the Department of Justice reached an agreement with T-

Mobile and Sprint that would allow DISH to enter as a vibrant fourth competitor. This creative

settlement not only remedies the effects of what would otherwise be an increase in market

concentration, but affirmatively improves the competitive conditions in that market to boot. The

Proposed Final Judgement would result in better service and lower prices for wireless customers

and smaller providers alike, including those in rural America. As the FCC found, “rural

communities will see especially large benefits from 5G connectivity. . .” FCC Order ¶ 266. 2 In

particular, the creation and empowerment of DISH as the fourth carrier will result in a state-of-

the-art fifth generation (“5G”) network with vast amounts of available capacity. DISH is likely

to use this network to provide nationwide retail service but also to provide wholesale capacity to

carriers and enterprises at low prices reflecting its low marginal costs.

       Competition would benefit in other ways, too. By requiring the adoption of eSIM

technology by all parties to the transaction, the Proposed Final Judgment will endow consumers

with greater portability and flexibility to switch providers: consumers today get to keep their

number when switching providers; with eSIM, they will also get to keep their phone. Nor would

DISH be unduly dependent on T-Mobile in its efforts to compete. DISH is a disrupter with a

long history of low-price offerings to underserved rural Americans. DISH also has a proven

capability of competing successfully against vertically integrated providers whose inputs it uses.

DISH will thus be positioned to compete with the three larger carriers.



2
 Applications of T-Mobile US, Inc., and Sprint Corp., for Consent to Transfer Control of
Licenses and Authorizations, Memorandum Opinion and Order, Declaratory Ruling, Order
Proposing Modification, 34 FCC Rcd. 10578 (2019) (“FCC Order”).


                                                  2
        Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 8 of 11



                                          ARGUMENT

       A.      Background

       DISH has a substantial spectrum portfolio, including substantial low-band spectrum,

making it uniquely positioned to enter the retail mobile wireless market. DISH has more low-

band spectrum than Sprint and more spectrum for downlink use than Verizon. The divestiture

will provide DISH with more than 9 million current Boost subscribers. DISH will charge lower

prices than Boost charges today, and lower prices than the competition, for a service superior to

what Boost customers receive today. DISH will also assume contracts for about 7,500 retail

locations, and have the option to acquire retail locations that New T-Mobile decommissions.

       From day one, DISH will provide services to an unlimited number of subscribers using

T-Mobile’s network under a nationwide mobile virtual network operator (“MVNO”) agreement.

See Proposed Final Judgement, ECF 2-2 at 4. This agreement lasts at least seven years, id. at 19,

and gives DISH “extremely favorable terms,” as described by the Department of Justice, which

helped facilitate the agreement. DOJ Response to Public Comments, ECF 42 at 3. DISH will

thus have the ability to offer customers a low-cost service on a greenfield network with

significant excess capacity.

       Simultaneously with offering service under New T-Mobile’s network, DISH will be

building out its own 5G wireless network. Under commitments DISH has undertaken to the

FCC, this greenfield network will cover 70% of the United States by 2023. FCC Order ¶ 369.

DISH will also deploy at least 15,000 5G sites, and offer 5G broadband to at least 75% of the

service in each of the country’s partial economic areas by 2025. Id. As the FCC concluded, “the

proposed transaction will result in significant coverage improvements in rural areas . . .” Id. ¶

257. Just as relevant to regional and rural carriers, DISH will make significant capacity on a new

5G network available on a wholesale basis.


                                                 3
        Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 9 of 11



       B.      Benefits to Small Wireless Providers

       Lower Prices for Better Service. INCOMPAS members include both facilities-based

carries such as C-Spire and rural internet service providers. Both of these categories of

companies may need to enter into roaming agreements or purchase wholesale capacity from

national wireless carriers. The entrance of DISH, as well as T-Mobile’s own wholesale and

buildout commitments, will increase the availability of wholesale to small rural carriers. As the

DOJ found, “as a new entrant untethered to legacy business models, DISH may be especially

willing to partner with innovative [carriers].” ECF 42 at 41. And the FCC has likewise found

that DISH will “emerge as a nationwide facilities-based provider that would be capable of

supplying, among other things, robust wireless services to MVNOs.” FCC Order ¶ 292. This

greater wholesale capacity will also entice other small companies, including INCOMPAS

members, to enter the wireless market and increase competition. These potential new entrants

are well-positioned to innovate on pricing, service plans, and products. For example, a rural ISP

could potentially offer a bundled package of internet and wireless services to its customers, with

the wireless service running on DISH’s greenfield 5G network. Both existing carriers and

potential new entrants will benefit from the high-quality networks with substantial excess

capacity of both New T-Mobile and DISH through lower wholesale prices and higher quality.

Other INCOMPAS members are providers of fiber capacity; they could benefit by being able to

provide fiber backhaul for increased traffic and a new 5G wireless network.

       DISH’s spectrum resources will be activated thanks to the tools given DISH by the

Proposed Final Judgment, which permit DISH to build its own 5G network. This will be a boon

to regional MVNO carriers for a simple reason: with as much downlink spectrum as Verizon,

DISH will start its network services with a significantly smaller base than the 94 million

customers of Verizon. Add to this the effectiveness of 5G technology, which will milk more


                                                 4
          Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 10 of 11



capacity from many frequency bands through densification and spectrum reuse. And add the fact

that DISH will be able to avail itself of these efficiencies without being burdened by a legacy

network (in contrast with all national carriers today). The result is that DISH will have ample

capacity to make available wholesale, and that the marginal cost of deploying that capacity will

be low. The net result will be low prices for wholesale 5G services.

          eSIM. In another success scored by the Proposed Final Judgment, both T-Mobile and

DISH will be required to support eSIM technology, which will give consumers greater

portability and flexibility to switch providers. ECF 2-2 at 21 (“Divesting Defendants and

Acquiring Defendant agree to support eSIM technology . . .”). eSIM makes it easier for

consumers to switch wireless carriers without replacing a physical card in their device, or even

having to purchase a new phone. 3 In other words, by lowering barriers to entry, eSIM will allow

consumers to switch from their legacy providers to the potential future service offered by

INCOMPAS member, thus increasing the options available to consumers. In the FCC’s words:

“requirements related to the use of eSIM will tend to lower switching costs for wireless

consumers . . .” FCC Order ¶ 206.

          No Risk of T-Mobile Misconduct. Nor need the Court concern itself with the supposed

dependence of DISH on T-Mobile. First of all, DISH will be building its own network even as it

uses T-Mobile’s network under the wholesale agreement with T-Mobile, and indeed it can use

the two in tandem; as a consumer moves in and out of a market that DISH has already built, her

call would move seamlessly between the two networks. Second, the monitor appointed by the

DOJ and approved by this Court (ECF 51) will have the power to police T-Mobile’s compliance

with its commitments. In addition, New T-Mobile risks contempt of court if it violates the



3
    See US Mobile, What Is eSIM?, https://www.usmobile.com/blog/esim (last visited Jan. 23, 2020).


                                                     5
       Case 1:19-cv-02232-TJK Document 59-1 Filed 01/24/20 Page 11 of 11



Proposed Final Judgment. ECF 2-2 at 34. Third, New T-Mobile cannot limit DISH’s subscriber

growth because DISH has unlimited capacity on New T-Mobile’s network. Fourth, T-Mobile

could not shut DISH out of the market by charging predatory prices for its own prepaid services

because such low prices would result in lower fees paid by DISH to T-Mobile under the

agreement, thereby lowering DISH’s costs, too.

       Finally, DISH has a proven record of competing against vertically integrated incumbents

even as it needs their inputs. DISH’s satellite distribution services compete with cable and

satellite operators that control programming content needed by DISH, such as Comcast and

AT&T, which control NBC and Time Warner respectively. Likewise, DISH’s online video

service Sling relies on broadband access controlled by the aforementioned companies, as well as

Charter, Verizon, and others—all companies that compete against Sling. Yet both of DISH’s

services have won many millions of customers and revolutionized their industries with low

prices and good service.

                                        CONCLUSION

       For these reasons, this Court should approve the proposed merger between T-Mobile and

Sprint, conditioned on the settlement and conditions mandated by the Department of Justice.

                                                 Respectfully submitted,

                                                 /s/ Pantelis Michalopoulos
                                                  Pantelis Michalopoulos
                                                  D.C. Bar. No. 453179
                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue NW
                                                  Washington, D.C. 20036
                                                  Telephone: (202) 429-6494
                                                  Facsimile: (202) 429-3902
                                                  pmichalopoulos@steptoe.com
                                                  Counsel for Amicus Curiae INCOMPAS




                                                 6
